DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/04/2021 has been entered.
 
Response to Amendment
	The previous rejections of claims 10-13 under 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A first locking mechanism placed between the base (1’) and the lifting base (2’) for fixing a relative position of the base (1’) and the lifting base (2’)” in claim 10. This phrase has been interpreted to correspond to the structure disclosed in [0096] of the applicant’s specification. 
	“A second locking mechanism installed between the mounting base (3’) and the sliding base (4’) for limiting the motion between the sliding base (4’) and the mounting base (3’)” in claim 10. This phrase has been interpreted to correspond to the structure disclosed in [0097] of the applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Objections
Claim 10 objected to because of the following informalities:  
The limitation “different size and weight” in line 30 should read “different sizes and weights” as “patients” is in plural form.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “so that a vibration magnitude is amiable for patients” is stated in line 30. The limitation “amiable” is considered to be a subjective 
Further regarding claim 10, the limitation “wherein the actuator is suitable to use in any types of commercial magnetic resonance imaging systems” is stated in lines 31-32. It is unclear how the claimed invention would be configured to be suitable to use “in any” types of commercial magnetic resonance imaging systems. It is unclear what structural element, such as a size, is limited for the claimed invention to be suitable to use “in any” types of commercial magnetic resonance imaging systems. This is further considered to be indefinite because it references to an object that is variable which is “commercial magnetic resonance imaging systems”, without claiming a known standard relationship to be configured such as sizing or an electronic communication with the coils of an MRI machine. See MPEP § 2173.05(b) II for further description of indefinite and definite uses of claim limitation references to an object that is variable. 
For these reasons, the claim is unclear and is rejected for indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sack et al. (U.S. Pat. No. 8305076) hereinafter Sack, in view of Sakuragi (U.S. Pub. No. 20140291555) hereinafter Sakuragi, in view of Atarot et al. (U.S. Pub. No. 20150366433) hereinafter Atarot, in view of Tse et al. (“Magnetic resonance elastography hardware design: a survey,” J. Engineering in Medicine. Vol 223, 2009. P. 497-514) hereinafter Tse, in view of Rossman (U.S. Pat. No. 5952828) hereinafter Rossman, in further view of Lien et al. (U.S. Pub. No. 20080251678) hereinafter Lien.  
Regarding claim 10, primary reference Sack teaches:
An actuator for magnetic resonance elastography imaging of the abdomen region (abstract, col 13, lines 46-67, see figure 6 for liver images which are considered to be within the abdomen region), consisting of: 
a base (1') (figure 5A and 5B, base plate 470; col 13, lines 19-45; see figures 5A and 5B reproduced below), 
a sliding base (4') installed on the mounting base (3') that is adapted for sliding relative to the mounting base (3') (figures 5A and 5B, bearing unit 467 slides along horizontal attachment 468 which is connected to the base plate 470. Bearing unit 467 is considered to be the “sliding base” that can slide; col 13, lines 19-45; see figures 5A and 5B reproduced below). 
A second locking mechanism installed between the mounting base (3') and the sliding base (4') for limiting the motion between the sliding base (4') and the mounting base (3') (figures 5A and 5B, bearing unit 467 slides along horizontal attachment 468 
a supporting rod (5') hinged on the sliding base (4') (figures 5A and 5B, excitation rod 462 with a ball joint 463 for hinged movement with respect to the sliding base (bearing unit 467); col 13, lines 19-45). 
a compressing plate (7') installed at a second end of the supporting rod (5') (figures 5A and 5B; transmission head 465 is considered to be the compressing plate installed at the end of the excitation rod 462; col 13, lines 19-45). 
a hinge axis of the supporting rod (5') is perpendicular to an axis of the supporting rod (5'), and (figures 5A and 5B; as shown in figure 5B the hinge axis of excitation rod 462 is perpendicular to an axis of the supporting rod in the vertical direction;). 

    PNG
    media_image1.png
    698
    607
    media_image1.png
    Greyscale
The lifting base (2') has curved grooves on top for placing the supporting rod (5') (figures 5A and 5B; col 13, lines 19-45; as shown in figure 5A the excitation rod is attached to the base via a ball joint which includes curved grooves in the structure as shown in figure 5A below).












Primary reference Sack further fails to teach:
a lifting base (2') that is placed on the base (1') and adapted for sliding relative to the base (1')
a first locking mechanism placed between the base (1') and the lifting base (2') for fixing a relative position of the base (1') and lifting base (2')
wherein the lifting base (2') connects to the base (1') and the first locking mechanism includes threaded bolts between the lifting base (2') and base (1')

a lifting base (2') that is placed on the base (1') and adapted for sliding relative to the base (1') (figure 6A; figure 7; [0073]-[0076], the connection portion 64 protruding upward from the supporting portion 60 is slidable relative to the base of the unit and enables supporting column 14 to be lifted relative to the base of the unit), 
a first locking mechanism placed between the base (1') and the lifting base (2') for fixing a relative position of the base (1') and lifting base (2') (figure 6A; figure 7; [0076], the operator can fix the connection portion 64 and the supporting column 14 with the fixing portion 40; [0059]), 
wherein the lifting base (2') connects to the base (1') (figure 6A; figure 7; [0073]-[0076], the connection portion 64 protruding upward from the supporting portion 60 is slidable relative to the base of the unit and enables supporting column 14 to be lifted relative to the base of the unit), 
and the first locking mechanism includes threaded bolts between the lifting base (2') and base (1') ([0059], the screw of fixing portion 40 is considered to be a “threaded bolt” between the lifting base and base; figure 6A and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance electrography actuator of Sack to incorporate the sliding lifting base as taught by Sakuragi because it enables a compact support structure that provides an adjustable height feature for the imaging components. 
Primary reference Sack further fails to teach:

And the second locking mechanism includes threaded bolts between the mounting base (3') and the sliding base (4')
However, the analogous art of Atarot of a supporting and positioning device connectable to a support for use with medical instruments (abstract) teaches:
a mounting base (3') that is installed on a side of the lifting base (2') ([0064]; clamping mechanism 110 adapted to clamp the support system to a hospital bed and is tightened by a screw 115 which is attached to the base unit 120 which is raised or lowered relative to the clamp; figure 1A and 1B; the use of a height adjustable base unit 120 teaches to the lifting base of the combined invention),
And the second locking mechanism includes threaded bolts between the mounting base (3') and the sliding base (4') ([0064]; clamping mechanism 110 adapted to clamp the support system to a hospital bed and is tightened by a screw 115 which is attached to the base unit 120 which is raised or lowered relative to the clamp; figure 1A and 1B; the screw 115 is considered to be a threaded bolt utilized for the locking mechanisms of the mounting base and sliding base)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance electrography actuator of Sack and Sakuragi to incorporate the mounting base as taught by Atarot because it enables the actuator system to be fixed and mounted to a patient support such as an MRI table for further stabilization ([0064]). 
Primary reference Sack further fails to teach:

However, the analogous art of Tse of magnetic resonance hardware configurations such as actuation mechanisms (abstract) teaches:
Wherein the actuator for magnetic resonance elastography imaging also includes an electromagnetic coil (6') installed on a first end of the supporting rod (5') that is connected to the sliding base (4’) (page 502, col 1, paragraph 3, “Type II” use of electromagnetic coils; pages 505-507, section 3.3 Type II: electromagnetic coil with the main field; figure 8, “driving coil”; note that the Tse teaches to the connection of an electromagnetic coil to a supporting rod structure as shown in figure 8, and the feature of the supporting rod connected to the sliding base is taught by primary reference Sack). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance electrography actuator of Sack, Sakuragi, and Atarot to incorporate the electromagnetic coil elastography driver system as taught by Tse because the use of electromagnetic coils as the generation of movement enables the use of the main field B0 of the MRI (page 502, col 1, paragraph 3, Type II). 
Primary reference Sack further fails to teach:
wherein a rotating shaft (41') is installed on top of the sliding base (4'), and the supporting rod (5') is hinged to the rotating shaft (41')
wherein the hinge axis of the supporting rod is an axis of the rotating shaft (41’)

wherein the actuator is suitable to use in any types of commercial magnetic resonance imaging systems and is adjustable for the patients with different size and weight
However, the analogous art of Rossman of a device used to perform MR elastography in a magnetic field of an NMR imaging system (abstract) teaches:
wherein a rotating shaft (41') is installed on top of the sliding base (4'), and the supporting rod (5') is hinged to the rotating shaft (41') (col 8, lines 6-17, rotating drive shaft 434 with drive current applied to coils to produce a torque about axis 440; figures 5A and 5B).
wherein the hinge axis of the supporting rod is an axis of the rotating shaft (41’) (col 8, lines 6-17, rotating drive shaft 434 produces an axis that hinges the bushing 436 on the frame 420 and linkage rod 435 teaches to the supporting rod of primary reference Sack. This provides a hinge axis in relation to a axis of the rotating shaft that provides the hinging mechanism)
wherein the electromagnetic coil (6') is connected to an amplifier, a sinusoidal signal with a frequency of ω is produced by using a signal generator, and an amplifier output is adjusted so that a vibration magnitude is amiable for patients (col 6, lines 38-64, “The coil 11 is preferably 400 turns of 30 AWG. copper wire, and its leads 16 are connected directly to an amplifier” and “The bobbin 12 is thus twisted to bend the flexible arm 18 either upward or downward depending on the direction of current flow. 
wherein the actuator is suitable to use in any types of commercial magnetic resonance imaging systems and is adjustable for the patients with different size and weight (col 2, lines 57-61, “an NMR imaging system in order to practice MR elastography” with the feature in col 7, lines 18-28 “many shapes and sizes are possible” are considered to teach to magnetic resonance imaging systems configured for imaging patients of different sizes and shapes with corresponding different MRI bore sizes; col 3, lines 19-22; col 6, lines 38-56; col 8, lines 18-35, “This design does not restrict the use of any type of MRI imaging RF coil” not restricting to any type of MRI imaging coil is considered to also teach to being suitable for use in any types of commercial magnetic resonance imaging system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance electrography actuator of Sack, Sakuragi, Atarot, and Tse to incorporate the rotating 
Primary reference Sack further fails to teach: 
wherein the mounting base (3') has two parallel sliding grooves (31'), the sliding base (4') has a positioning block that is adapted for engaging the sliding grooves (31'), 
However, the analogous art of Lien of a vertical support structure for adjusting the height of a display (abstract) teaches:
wherein the mounting base (3') has two parallel sliding grooves (31'), the sliding base (4') has a positioning block that is adapted for engaging the sliding grooves (31'),  ([0026]; [0027], first and second friction grooves 2723, 2725 see figure 4), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance electrography actuator of Sack, Sakuragi, Atarot, Tse, and Rossman to incorporate the sliding parallel grooves as taught by Lien because it enables height adjustable friction management of the sliding base in a vertical direction ([0027]).

Response to Arguments
Applicant's arguments filed 6/04/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s amendment of the phrase “consisting of” in the preamble of the claim, the applicant argues that the phrase defines the scope of a claim 
The applicant further argues the benefits of the claimed invention of page 7 of the remarks, but fails to provide specific arguments to features not taught by the current prior art of record or how the current prior art of record fails to teach to the new amended claim limitations. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785